COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:      In re Richlene Joannides

Appellate case number:    01-13-00755-CV

Trial court case number: 2006-19543

Trial court:              County Court at Law No 3 of Fort Bend County

        On January 15, 2014, Real Party in Interest, Successor Dependent Administrator Richard
L. Tate filed an unopposed motion to abate while settlement documents are finalized and
approved by the probate court. The motion is GRANTED. It is further ORDERED that Real
Party in Interest Richard L. Tate file with this Court a status report on settlement progress within
60 days of the date of this order, and again each 60 days following.
       This case is abated and removed from this Court’s active docket until such time as this
Court receives notice that settlement has been finalized, or Relator or any other Party informs
this Court that a settlement will not be reached.
       It is so ORDERED.

Judge’s signature: ____/s/ Justice Harvey Brown
                   X Acting individually  Acting for the Court


Date: January 15, 2014